OPINION — AG — ** EXCLUSIVE RIGHTS — CONSTITUTIONALITY — HORSE RACING COMMISSION ** (1) THE PROVISIONS OF ARTICLE V, SECTION 51 OF THE OKLAHOMA CONSTITUTION, WHICH PROHIBIT THE GRANTING OF ANY EXCLUSIVE RIGHTS, PRIVILEGES, OR IMMUNITIES WITHIN THE STATE TO ANY ASSOCIATION, CORPORATION, OR INDIVIDUAL, PROHIBIT THE ESTABLISHMENT OF SUCH RIGHTS, PRIVILEGES OR IMMUNITIES BY AN ADMINISTRATIVE AGENCY OR COMMISSION, SUCH AS THE OKLAHOMA HORSE RACING COMMISSION. (2) RULE 204.1, RULE 204.2 OF THE OKLAHOMA HORSE RACING COMMISSION, EXPRESS THE INTENT OF THE COMMISSION NOT TO OVER-SATURATE THE OKLAHOMA PARI MUTUEL HORSE RACING MARKET, AND REQUIRE THAT THOSE SEEKING TO LICENSE HORSE RACING TRACKS, DEMONSTRATE THERE IS A MARKET FOR ANY PROPOSED RACING FACILITY, AND THAT THE ISSUANCE OF A LICENSE TO A PROPOSED FACILITY WILL NOT OVERSATURATE OKLAHOMA'S GAMING MARKET. (3) NEITHER RULE 204.1, RULE 204.2 OF THE HORSE RACING COMMISSION LIMIT THE NUMBER OF COUNTIES WHICH CAN APPROVE PARI MUTUEL RACING. NEITHER RULE LIMITS THE NUMBER OF FAIR MEETS WHICH CAN BE LICENSED. NEITHER RULE LIMITS THE NUMBER OF MAJOR TRACKS THAT CAN BE LICENSED. THE RULES SIMPLY REQUIRE THAT THOSE SEEKING TO LICENSE A PARI MUTUEL TRACK DEMONSTRATE THAT THERE IS A MARKET FOR SUCH FACILITY AND THAT THE MARKET WILL NOT BECOME OVERSATURATED IF A LICENSE IS GRANTED. AS SUCH, NEITHER RULE, BY ITS TERMS, GRANTS AN EXCLUSIVE RIGHT, PRIVILEGE OR IMMUNITY. ACCORDINGLY, NEITHER RULE VIOLATES THE PROVISIONS OF ARTICLE V, SECTION 51 WHICH PROHIBITS THE GRANTING OF SUCH EXCLUSIVE RIGHTS, PRIVILEGES OR IMMUNITIES. CITE: 3A O.S. 203.7 [3A-203.7], 3A O.S. 205.2 [3A-205.2](B), 3A O.S. 205.2 [3A-205.2](C), ARTICLE V, SECTION 51 (NEAL LEADER)